 20-01015-dsj       Doc 1    Filed 02/14/20 Entered 02/14/20 16:28:34       Main Document
                                           Pg 1 of 15



Steven J. Reisman, Esq.                           Peter A. Siddiqui, Esq. (admitted pro hac vice)
Jonathan Rotenberg, Esq.                          KATTEN MUCHIN ROSENMAN LLP
Margaret J. McQuade, Esq.                         525 W. Monroe Street
KATTEN MUCHIN ROSENMAN LLP                        Chicago, IL 60661
575 Madison Avenue                                Telephone:     (312) 902-5455
New York, NY 10022                                peter.siddiqui@katten.com
Telephone: (212) 940-8800
sreisman@katten.com
jonathan.rotenberg@katten.com
margaret.mcquade@katten.com

Counsel for Plaintiffs


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )   Chapter 11
                                                           )
 SIZMEK INC., et al.,                                      )   Case No. 19-10971 (SMB)
                                                           )
                         Debtors.                          )
                                                           )
                                                           )
 SIZMEK DSP INC., X Plus Two Solutions, LLC, X Plus        )
 One Solutions, Inc., WirelessDeveloper, Inc., Wireless    )
 Artist LLC,                                               )
                                                           )
                         Plaintiffs,                       )   Adv. Pro. No. _______
                                                           )
 vs.                                                       )
                                                           )   ADVERSARY COMPLAINT
 Zeta Global Holdings Corp.,                               )
                                                           )
                         Defendant.                        )



          Sizmek DSP Inc. (“Sizmek”), X Plus Two Solutions, LLC, X Plus One Solutions, Inc.,

WirelessDeveloper, Inc., Wireless Artist LLC (collectively, “Plaintiffs”), each as debtor and

debtor-in-possession in the above-captioned Chapter 11 case (the “Chapter 11 case”), by and
 20-01015-dsj     Doc 1     Filed 02/14/20 Entered 02/14/20 16:28:34            Main Document
                                          Pg 2 of 15



through their undersigned attorneys, allege for their Complaint and claims for relief against

defendant Zeta Global Holdings Corp. (“Zeta”) as follows:

I.     NATURE OF THE ACTION

       1.      At a time when Plaintiffs are in urgent need of liquidity in order to finalize and

submit a proposed plan of confirmation to the Court for approval, Zeta is improperly refusing to

pay to Plaintiffs almost $2 million in consideration due and owing under a certain Asset Purchase

Agreement, effective April 18, 2019, entered into by and between Plaintiffs and Zeta (the “APA”).

       2.      Zeta’s wrongful actions are diametrically opposed to the clear and unambiguous

terms of the APA, have damaged Plaintiffs, pose a direct threat to their ability to confirm a plan

and make distributions to their creditors, and threaten to burden and delay Plaintiffs’ chapter 11

process. Plaintiffs seek and are entitled to specific performance, a money judgment, and injunctive

relief to remedy Zeta’s misconduct.

II.    PARTIES

       3.      Plaintiff Sizmek is a Delaware corporation headquartered in New York, New York

and a debtor in the above-captioned Chapter 11 case.

       4.      Plaintiff X Plus Two Solutions, LLC is a Delaware limited liability company

headquartered in New York, New York and a debtor in the Chapter 11 case.

       5.      Plaintiff X Plus One Solutions, Inc. is a Delaware corporation headquartered in

New York, New York and a debtor in the Chapter 11 case.

       6.      Plaintiff WirelessDeveloper, Inc. is a Michigan corporation headquartered in New

York, New York and a debtor in the Chapter 11 case.

       7.      Plaintiff Wireless Artist LLC is a Michigan limited liability company

headquartered in New York, New York and a debtor in the Chapter 11 case.




                                                2
 20-01015-dsj      Doc 1    Filed 02/14/20 Entered 02/14/20 16:28:34             Main Document
                                          Pg 3 of 15



       8.      Defendant Zeta is a Delaware corporation with its principal place of business

located in New York, New York.

III.   JURISDICTION AND VENUE

       9.      The Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District Court

for the Southern District of New York, dated February 1, 2012. Plaintiffs consent, pursuant to rule

7008 of the Federal Rules of Bankruptcy Procedure, to the entry of a final order by the Bankruptcy

Court in connection with this Adversary Proceeding to the extent that it is later determined that the

Bankruptcy Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution. Jurisdiction is

also proper under the Court’s Order Authorizing and Approving Private Sale of the Demand-Side

Platform and the Data Management Platform Free and Clear of All Liens, Claims, Encumbrances,

and Other Interests, and Granting Related Relief (Dkt. 143 at ¶ 33) and because the parties agreed

to the exclusive jurisdiction of the Bankruptcy Court under APA § 13.3.

       10.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

IV.    BACKGROUND

       A.      Debtors’ Advertising Distribution Platform Business

       11.     Prior to the Petition Date, Debtor Sizmek Inc., together with its Debtor affiliates

(including all of the Plaintiffs) and non-Debtor affiliates, conducted a leading online advertising

campaign management and distribution platform for advertisers, media agencies, and publishers.

       12.     Plaintiffs’ media business consisted of running an online platform, called a Demand

Side Platform (“DSP”), which enabled advertisers and their agencies to buy advertising

placements on millions of websites across the globe. Plaintiffs also ran a Data Management




                                                 3
    20-01015-dsj      Doc 1      Filed 02/14/20 Entered 02/14/20 16:28:34                     Main Document
                                               Pg 4 of 15



Platform (“DMP”) that processes non-identifiable information for the purpose of developing

audience segments for targeted advertising, and also optimizes that advertising and content

displayed on individual sites.

         13.      The DSP and the DMP are interdependent. The DSP and DMP work off of each

other, with the DMP determining which audiences advertisements are best suited for, and the DSP

identifying where those advertisements should be placed, in order to most effectively reach the

target audiences.1

         B.       Debtors’ Chapter 11 Case and Sale of the DSP to Zeta

         14.      On March 29, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code.

         15.      Starting almost immediately after the Petition Date, advertising inventory supply

on the DSP began to decline precipitously. Faced with the prospect of the DSP shutting down, the

Plaintiffs looked to sell the DSP and DMP on an urgent and expedited basis in order to preserve

maximum value.

         16.      Ultimately, after thorough, though swift, negotiations, Plaintiffs and Zeta entered

into the APA, effective April 18, 2019, pursuant to which Zeta acquired certain of Plaintiffs’ assets

related to the DSP and DMP.

         17.      On April 19, 2019, Plaintiffs filed a motion in this Court for approval of the sale of

the DSP and DMP to Zeta. See Dkt. 78.




1
 Additional information regarding Debtors and their businesses, and the facts and circumstances supporting
Debtors’ chapter 11 cases, are set forth in in the Declaration of Sascha Wittler, Chief Financial Officer of Sizmek
Inc., (I) in Support of Chapter 11 Petitions and First Day Pleadings, and (II) Pursuant to Local Rule 1007-2 [Dkt.
13], filed on April 2, 2019, and the Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek
Inc., (I) in Support of Chapter 11 Petitions and First Day Pleadings, and (II) Pursuant to Local Rule 1007-2 [Dkt.
58], filed on April 9, 2019.



                                                         4
 20-01015-dsj        Doc 1   Filed 02/14/20 Entered 02/14/20 16:28:34               Main Document
                                           Pg 5 of 15



       18.     The Court granted the motion on April 29, 2019. See Dkt. 143. In so holding, the

Court stated that the APA, “shall inure to the benefit of Sellers, their estates and creditors,” as well

as Zeta. Id. ¶5.

       19.     The sale closed on May 1, 2019 (the “Closing Date”).

       C.      Zeta’s Wrongful Breach of the APA

               (1)      Relevant Provisions of the APA

       20.     In order to properly value the Plaintiffs’ business and compensate Plaintiffs for the

work provided and services generated in connection with the DSP and DMP, in addition to certain

fixed consideration under the APA, Plaintiffs and Zeta negotiated and agreed upon a contingent

payment structure tied to Plaintiffs’ outstanding accounts receivable and unbilled services as of

closing.

       21.     The formula for calculating the contingent payments that Zeta owed to Plaintiffs is

set forth in Section 3.3 of the APA:

               Section 3.3     Contingent Payments. Purchaser shall make a payment in
               cash to Sellers (or their designee(s)) on the dates set forth below (each such
               payment, a “Contingent Payment” and collectively with all Contingent
               Payments together with the Closing Cash Payment, the “Cash Purchase
               Price”) from amounts collected by Purchaser or any Seller on or after the
               Closing in respect of Shared Accounts Receivable, as follows:

                       (a) In the event that the balance of Net Shared Accounts Receivable
               (as reasonably determined by Sellers and Purchaser (in consultation with
               the First Lien Agent) at Closing) is greater than or equal to Thirty Million
               U.S. Dollars ($30,000,000):

                              (i) fifty percent (50%) of the aggregate amount of collected
               Shared Accounts Receivable shall be for the benefit of Sellers (or their
               designee(s)) and the other fifty percent (50%) of the aggregate amount of
               such collected Shared Accounts Receivable shall be for the benefit of
               Purchaser until a total of Ten Million U.S. Dollars ($10,000,000) of Shared
               Accounts Receivable has been collected;




                                                   5
 20-01015-dsj    Doc 1    Filed 02/14/20 Entered 02/14/20 16:28:34              Main Document
                                        Pg 6 of 15



                            (ii) after a total of Ten Million U.S. Dollars ($10,000,000) of
             Shared Accounts Receivable has been collected, seventy percent (70%) of
             the aggregate amount of such collected Shared Accounts Receivable shall
             be for the benefit of Sellers (or their designee(s)) and the remainder shall be
             for the benefit of Purchaser until a total of Twenty Million U.S. Dollars
             ($20,000,000) of Shared Accounts Receivable has been collected; and

                           (iii) after a total of Twenty Million U.S. Dollars
             ($20,000,000) of Shared Accounts Receivable has been collected, sixty
             percent (60%) of the aggregate amount of such collected Shared Accounts
             Receivable shall be for the benefit of Sellers (or their designee(s)) and the
             remainder shall be for the benefit of Purchaser until an amount equal to the
             Net Shared Accounts Receivable has been collected.

                     (b) In the event that the balance of Net Shared Accounts Receivable
             (as reasonably determined by Sellers and Purchaser (in consultation with
             the First Lien Agent) at Closing) is less than Thirty Million U.S. Dollars
             ($30,000,000):

                            (i) fifty percent (50%) of the aggregate amount of collected
             Shared Accounts Receivable shall be for the benefit of Sellers (or their
             designee(s)) and the other fifty percent (50%) of the aggregate amount of
             such collected Shared Accounts Receivable shall be for the benefit of
             Purchaser until a total of Ten Million U.S. Dollars ($10,000,000) of Shared
             Accounts Receivable has been collected; and

                             (ii) after a total of Ten Million U.S. Dollars ($10,000,000) of
             Shared Accounts Receivable have been collected, Purchaser shall be
             entitled to receive the percentage of the aggregate Net Shared Accounts
             Receivable obtained by dividing (A) Seven Million U.S. Dollars
             ($7,000,000) by (B) the difference of Net Shared Accounts Receivable
             minus Ten Million U.S. Dollars ($10,000,000), and the remainder shall be
             for the benefit of Sellers (or their designee(s)) until an amount equal to the
             Net Shared Accounts Receivable has been collected.

      22.    APA Section 1.1 defines “Net Shared Accounts Receivable” as: “(a) the Shared

Accounts Receivable minus (b) the Media Accounts Payable.”

      23.    APA Section 1.1 defines “Shared Accounts Receivable” as:

             “…the Accounts Receivable of Sellers attributable to, or arising out of
             sales or services provided by Sellers during, the period ending on or prior
             to April 30, 2019 (whether or not invoiced as of such date), which includes,
             for the avoidance of doubt, invoiced Accounts Receivable of Sellers
             outstanding as of the Closing and Accounts Receivable of Sellers that is



                                               6
 20-01015-dsj     Doc 1     Filed 02/14/20 Entered 02/14/20 16:28:34             Main Document
                                          Pg 7 of 15



               invoiced after the Closing that is attributable to, or arising out of sales or
               services provided by Sellers on or prior to April 30, 2019.” (Emphasis
               added).

       24.     APA Section 1.1 defines “Accounts Receivable” as:

               “… with respect to any Seller and a particular date, (i) any and all
               accounts receivable, trade accounts and other amounts (including
               overdue accounts receivable) owed to such Seller relating to, or arising in
               connection with, the operation and conduct of, the Business or otherwise
               and any other similar rights of such Seller to payment from third parties
               whether or not invoiced as of such date, and the full benefit of all security
               for such accounts or rights to payment, including all trade accounts
               receivable representing amounts receivable in respect of services rendered,
               in each case owing to such Seller; (ii) all other accounts or notes receivable
               of such Seller and the full benefit of all security for such accounts or notes
               receivable; and (iii) any and all claims, remedies or other rights relating to
               any of the foregoing, together with any interest or unpaid financing charges
               accrued thereon, in each case that have not been satisfied or discharged
               prior to the close of business on the day immediately preceding such date
               or have not been written off or sent to collection prior to the close of
               business on the day immediately preceding such date (it being understood
               that the receipt of a check prior to the close of business on the day
               immediately preceding such date shall constitute satisfaction or discharge
               of the applicable account or note receivable to the extent of the payment
               represented thereby).” (Emphasis added).

       25.     APA Section 2.3 defines “Media Accounts Payable” as:

               “…all trade accounts payable of Sellers owed to media vendors of Sellers
               which has been accrued or invoiced during the calendar month of April
               2019 (whether or not invoiced as of such date)….”

       26.     These terms are plain and unambiguous. Subsections (a) and (b) of section 3.3

provide two alternative waterfalls for determining the division and distribution of the contingent

payments. If the balance of Net Shared Accounts Receivable, as determined by Sellers and

Purchaser at Closing, is equal to or greater than $30 million, then Shared Accounts Receivable are

distributed under the waterfall in subsection (a). If the Net Shared Accounts Receivable is less

than $30 million, the Shared Accounts Receivable are distributed under the waterfall in subsection

(b).



                                                 7
 20-01015-dsj      Doc 1     Filed 02/14/20 Entered 02/14/20 16:28:34               Main Document
                                           Pg 8 of 15



        27.     As the APA spells out, the Net Shared Receivables amount—to be mutually agreed

upon at Closing—was to include any and all receivables for services rendered through April 30,

2019, whether or not an invoice had yet been issued or was past due. Indeed, the term “Accounts

Receivable” is defined in the broadest possible sense, and includes, inter alia, overdue accounts

receivable. APA § 1.1. The defined term only excludes amounts that have been “written off or

sent to the collection prior to the close of business on the day immediately preceding such date

[i.e., April 30, 2019].” Id. (Emphasis added).

        28.     Furthermore, the APA also clearly placed both the risk and burden of collection

squarely on Zeta and restricted Zeta’s ability to take any action that might reduce the amount of

Shared Accounts Receivable.

        29.     Under APA §3.3, Zeta is required to diligently collect all Shared Accounts

Receivable, “hold an applicable percentage of cash received from such collections of Shared

Accounts Receivable in trust for the benefit of Sellers and the First Lien Agent, and [] not take any

action or fail to take any action with the intent of, or that is reasonably likely to have the effect of,

reducing the amount of any Contingent Payment (including, without limitation, discounting

forgiving, deferring, writing off, settling, or otherwise compromising any Shared Accounts

Receivable) …”

        30.     The distribution structure under Section 3.3 also requires Zeta to pay to Plaintiffs

the maximum amount of contingent payments available to them under Section 3.3 before Zeta can

recover a single dollar of the Media Accounts Payable, which were assumed under APA. Net

Shared Accounts Receivable (i.e., Shared Accounts Receivable minus Media Accounts Payable)

are relevant for determining only: (1) whether the waterfall under subsection (a) or subsection (b)

applies (APA §§ 3.3(a) and 3.3(b)); and (2) the total amounts of contingent payments to be paid




                                                   8
 20-01015-dsj        Doc 1   Filed 02/14/20 Entered 02/14/20 16:28:34           Main Document
                                           Pg 9 of 15



out through the waterfall (APA §§ 3.3(a)(iii) and 3.3(b)(ii)). As provided under Sections 3.3(a)(i)-

(iii) and 3.3(b)(i)-(ii), however, the actual dollar distributions under the waterfall are required

based on the collection of Shared Accounts Receivable, not Net Shared Accounts Receivable. Zeta

is thus not entitled to recover the Media Accounts Payable “off the top” of the collections, but

rather, it recovers them only after Plaintiffs have received all of the contingent payments due and

owing to them under Section 3.3.

               (2)      Zeta Refuses to Make the Contingent Payments

       31.     Prior to the Closing Date, the parties had many discussions and negotiations

regarding the balance of the Net Shared Accounts Receivable as of the Closing Date. Zeta, for its

part, had access to all materials necessary to make an informed determination regarding the balance

of the Net Shared Accounts Receivable, and could and did review such materials and otherwise

conducted substantial due diligence of Plaintiffs books and records prior to the Closing Date.

       32.     Based upon this due diligence, the parties agreed that the balance of the Shared

Accounts Receivable as of the Closing Date was $38,608,271 and that the balance of the Media

Accounts Payable was $4,800,392. Based upon these figures, the balance of the Net Shared

Accounts Receivable at closing was $33,807,879.

       33.     Because the Net Shared Accounts Receivable exceeded $30,000,000 at closing, the

waterfall provisions set forth in APA §3.3(a) governed the terms of the contingent payments, rather

than the terms set forth in APA §3.3(b).

       34.     By way of illustration, assuming all of the Shared Accounts Receivable of

$38,608,271 were collected, the distribution order and breakdown under Section 3.3(a) would be

as follows:




                                                 9
 20-01015-dsj      Doc 1     Filed 02/14/20 Entered 02/14/20 16:28:34             Main Document
                                          Pg 10 of 15



                                                              Plaintiffs      Zeta

First $10 million (§ 3.3(a)(1)):                              $5 million      $5 million

Second $10 million (§ 3.3(a)(ii)):                            $7 million      $3 million

Next $13,807,879
(Until Net Shared Accounts Receivable cap) (§ 3.3(a)(iii)): $8,284,727        $5,523,151

Repayment of Media Accounts Payable:                                          $4,800,392

Total contingent payments:                                    $20,284,727     $18,323,543

       35.     Only after Zeta collects $33,807,879 in Shared Accounts Receivable and makes the

distributions in the first three levels of the waterfall outlined above, is it permitted under the APA

for Zeta to apply Shared Accounts Receivable to the Media Accounts Payable.

       36.     After the Closing Date, Zeta initially proceeded to report on and pay over the

Shared Accounts Receivable, as required under the APA. Over the last several months, however,

Zeta has wrongly refused to make any additional payments.

       37.     As of December 15, 2019, Zeta had collected $33,247,272 in Shared Accounts

Receivable.

       38.     Based upon this amount, under the waterfall in Section 3.3(a) of the APA, Zeta is

required to make contingent payments to Plaintiffs in the amount of $19,948,363.20. Under the

APA, Zeta is required to pay Plaintiffs any and all contingent payments due and owing to them

within one week after receiving a report from Plaintiffs with their calculations of Accounts

Receivables collected to date. Plaintiffs have fully complied with any and all prerequisites to

receiving the contingent payments under the APA.

       39.     As of the date of this complaint, however, Zeta had made contingent payments to

Plaintiffs totaling only $17,952,292.        Zeta is liable to Plaintiffs for the difference—




                                                 10
 20-01015-dsj      Doc 1     Filed 02/14/20 Entered 02/14/20 16:28:34              Main Document
                                          Pg 11 of 15



$1,996,071.20—as well as 60% of any additional Shared Accounts Receivable collected since

December 15, 2019, up to a total of $33,807,879 in collections.

       40.     Plaintiffs have repeatedly demanded payment of the outstanding contingent

payments from Zeta. Zeta, however, has refused to tender these due and owing amounts and

affirmatively repudiated its obligations to make additional payments under Section 3.3 of the APA,

thus materially breaching the agreement.

       41.     Plaintiffs have made numerous attempts to resolve this issue amicably with Zeta,

but despite such efforts, the parties are at an impasse.

       42.     To make matters worse, as noted above, Zeta is required to “hold an applicable

percentage of cash received from such collections of Shared Accounts Receivable in trust for the

benefit of Sellers,” and Zeta’s inexplicable noncompliance with its payment obligations under the

APA also raises serious questions about whether Zeta is further breaching the APA by failing to

adhere to its requirement to hold collected Shared Accounts Receivable in trust. APA § 3.3(b).

       43.     Zeta has also failed to fulfill its obligations under the APA to “diligently collect all

Shared Accounts Receivable of the Business in the Ordinary Course of Business and pursue the

payment thereof.” APA § 3.3(b). Rather than acknowledge as much, however, Zeta has instead

attempted to excuse its failure to collect and payout the Shared Accounts Receivable by claiming

baseless reductions to the acknowledged $38,608,271 balance at closing that have no basis in the

APA.

       44.     Plaintiffs are in bankruptcy and in dire need for the contingent payments owed

under the APA. Without these funds, Plaintiff may not have sufficient liquidity to organize and

receive confirmation of the reorganization plan that it is currently in the process of negotiating.




                                                 11
 20-01015-dsj      Doc 1     Filed 02/14/20 Entered 02/14/20 16:28:34             Main Document
                                          Pg 12 of 15



       45.      Zeta’s withholding of such funds damages Plaintiffs and jeopardizes Plaintiffs’

ability to emerge from bankruptcy in a timely and efficient manner, and by extension, also

threatens to irreparably harm Plaintiffs’ creditors.

                                            COUNT I
                                      (Specific Performance)

       46.      Plaintiffs incorporate by reference each preceding paragraph as though fully set

forth herein.

       47.      Section 13.3 (“Specific Performance”) of the APA provides that,

                “…It [is] agreed that each party hereto and the First Lien Agent shall be
                entitled to an injunction or injunctions to prevent breaches or threatened
                breaches of this Agreement and to enforce specifically the terms and
                provisions of this Agreement in the Bankruptcy Court without proof of
                actual damages or otherwise (and, to the fullest extent permitted by Law,
                each party hereto hereby waives any requirement for the securing or posting
                of any bond in connection with such remedy), this being in addition to any
                other remedy to each such party is entitled at law or in equity.” (Emphasis
                added).

       48.      Plaintiffs have substantially performed all of their contractual obligations under the

APA and are ready, willing, and able to perform all remaining obligations.

       49.      It is within Zeta’s power to pay the contingent payments requirements of APA §

3.3.

       50.      There is no adequate remedy at law for Zeta’s failure to perform, as such failure

may result in Plaintiffs’ inability to obtain the Court’s approval of a bankruptcy plan and deprive

Plaintiffs’ estates of expected cash flow.

       51.      Accordingly, the Court should enter require Zeta’s specific performance of the

APA.




                                                 12
 20-01015-dsj      Doc 1      Filed 02/14/20 Entered 02/14/20 16:28:34             Main Document
                                           Pg 13 of 15



                                              COUNT II
                                             (Injunction)

        52.     Plaintiffs incorporate by reference each preceding paragraph as though fully set

forth herein.

        53.     Zeta should be enjoined from withholding the funds owed to Plaintiffs under the

APA.

        54.     Plaintiffs are likely to succeed on the merits of their breach of contract and specific

performance claims (and, by extension, have presented a sufficiently serious question going to the

merits of the claims) because Zeta violated the unambiguous terms of the APA, because the APA

expressly provides for the remedy of specific performance, and because Zeta’s failure to perform

threatens Plaintiffs’ ability to confirm a bankruptcy plan.

        55.     Absent an injunction, Plaintiffs will be irreparably (and imminently) harmed

because the funds that Zeta owes Plaintiffs under the APA are critical to Plaintiffs’ ability to

confirm a bankruptcy plan and emerge from bankruptcy. Zeta may also be in the process of

dissipating the funds that it is required to hold “in trust for the benefit of the [Plaintiffs]” under

Section 3.3(b) of the APA, and may not have any assets with which to satisfy a judgment unless

Zeta’s wrongful conduct is immediately halted.

        56.     Section 13.13 of the APA expressly provides for injunctive relief in such

circumstances, as it states, in pertinent part:

                “The parties hereto agree that irreparable damage would occur and that the
                parties hereto and the First Lien Agent would not have any adequate remedy
                at law in the event that any of the provisions of this Agreement were not
                performed in accordance with their specific terms or were otherwise
                breached. It is accordingly agreed that each party hereto and the First Lien
                Agent shall be entitled to an injunction or injunctions to prevent breaches
                or threatened breaches of this Agreement…” (Emphasis added).




                                                  13
 20-01015-dsj      Doc 1     Filed 02/14/20 Entered 02/14/20 16:28:34             Main Document
                                          Pg 14 of 15



       57.      The balance of the equities tips decidedly in Plaintiffs’ favor because Zeta’s actions

threaten not only Plaintiffs’ interests, but the interests of all parties involved in the bankruptcy

proceeding, including creditors.

       58.      Plaintiffs are likely to confirm a plan and make distributions to their creditors if

Zeta complies with its APA obligations. Thus, an injunction restraining Zeta from deviating with

its prior compliance with APA §3.3(a) is in the public interest.

                                            COUNT III
                                        (Breach of Contract)

       59.      Plaintiffs incorporate by reference each preceding paragraph as though fully set

forth herein.

       60.      The APA constitutes a valid and binding contract between Plaintiffs and Zeta.

       61.      Plaintiffs have performed all promises, conditions, and covenants required to be

performed in accordance with the terms and conditions of the APA.

       62.      Zeta has breached APA §3.3 by failing to pay Plaintiffs certain contingent payments

in accordance with the waterfall outlined in APA §3.3 (a), and failing to diligently collect all of

the Shared Accounts Receivable and hold an applicable percentage of cash received from that

collection in trust for Plaintiffs’ benefit as required under APA § 3.3(b).

       63.      As a direct and proximate result of Zeta’s breaches, Plaintiffs have been damaged

in the amount of at least $1,996,071.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully pray for relief as follows:

       1.       Injunctive relief enjoining Zeta from withholding payments owed to Plaintiffs

under the APA;

       2.       An order requiring Zeta’s specific performance of the APA;



                                                 14
 20-01015-dsj       Doc 1     Filed 02/14/20 Entered 02/14/20 16:28:34           Main Document
                                           Pg 15 of 15



        3.      Money damages for Zeta’s breach of the APA in an amount to be determined at

trial, but of at least $1,996,071;

        4.      Plaintiffs’ reasonable attorneys’ fees, costs, and expenses incurred in connection

with this action;

        5.      Pre-judgment and post-judgment interest as permitted by law; and

        6.      Such other and further relief as the Court may deem just and proper.

 Dated: February 14, 2020            Respectfully Submitted,
        New York, NY

                                     By /s/Steven J. Reisman

                                     KATTEN MUCHIN ROSENMAN LLP
                                     Steven J. Reisman
                                     Jonathan A. Rotenberg
                                     Margaret J. McQuade
                                     575 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 940-8800
                                     Facsimile: (212) 940-8876
                                     Email: sreisman@katten.com
                                            jonathan.rotenberg@katten.com
                                            margaret.mcquade@katten.com

                                     Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                     525 W. Monroe Street
                                     Chicago, IL 60661
                                     Telephone: (312) 902-5455
                                     Email: peter.siddiqui@katten.com

                                     Counsel for Plaintiffs




                                                  15
